Citation Nr: 1639475	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-08 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Wellington Regional Medical Center from July 3, 2009, to July 9, 2009.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2009 determination by the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his VA Form 9 Substantive Appeal, the Veteran requested to testify before a Veterans Law Judge in Washington, DC, regarding the issues on appeal.  See 38 C.F.R. § 20.700 (2015).  A hearing was scheduled for September 2015.  Prior to that date, the Veteran's fiduciary submitted a statement indicating that the Veteran had recently suffered a stroke and would be unable to attend, and instead wished to have a hearing by videoconference.

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  As a hearing has not yet been held regarding the claim on appeal, and as videoconference hearings are scheduled by the RO, remand of the claims is necessary.  See id.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




